Appellate Case: 22-8032     Document: 010110717752       Date Filed: 07/29/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            July 29, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                          No. 22-8032
                                                   (D.C. No. 1:21-CR-00087-NDF-1)
  DAVID A. JACKSON, a/k/a Gerald David                         (D. Wyo.)
  Jackson, a/k/a Gerald D. Roderick-Jackson,

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before McHUGH, BRISCOE, and MORITZ, Circuit Judges.
                   _________________________________

       After David A. Jackson entered into a plea agreement that included a waiver of

 his right to appeal, he pleaded guilty to wire fraud, willful failure to pay employment

 taxes, and failure to file an individual tax return. He was sentenced to 46 months in

 prison. Despite his waiver, he has filed a notice of appeal. The government has

 moved to enforce the appeal waiver under United States v. Hahn, 359 F.3d 1315,

 1328 (10th Cir. 2004) (en banc) (per curiam).

       Hahn sets forth three factors to evaluate an appeal waiver: “(1) whether the

 disputed appeal falls within the scope of the waiver of appellate rights; (2) whether


       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-8032   Document: 010110717752        Date Filed: 07/29/2022     Page: 2



 the defendant knowingly and voluntarily waived his appellate rights; and (3) whether

 enforcing the waiver would result in a miscarriage of justice.” Id. at 1325. In

 response to the government’s motion, Mr. Jackson, through counsel, has stated that

 he does not object to the dismissal of this appeal pursuant to Hahn.

       We need not address the Hahn factors when the defendant does not dispute

 them. See United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005). In light of

 Mr. Jackson’s concession, the motion to enforce is granted and this appeal is

 dismissed.


                                            Entered for the Court
                                            Per Curiam




                                           2